Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Heather G. Woodward on 3/09/2021.
The application has been amended as follows: 
Amendment to the claims:
Claim 1, line 15 “materials” should be amended to –the material–
Claim 3, line 1 “each load arm” should be amended to –each said load arm–
Claim 6, line 1 “of claim 5” should be amended to –of claim 1–
Claim 7, line 3 “the respective member” should be amended to –the respective pivot member–
Claim 13, line 15 “materials” should be amended to –the material–
Claim 14, line 2 “an attachment member” should be amended to –the attachment member–
Claim 14, line 2 “one or more securing” should be amended to –said one or more securing–

Claim 17, line 15 “materials” should be amended to –the material–
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD IJAZ whose telephone number is (571)272-6280.  The examiner can normally be reached on M-F 11:00 am-10:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 5712728227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/Muhammad Ijaz/Primary Examiner, Art Unit 3631                                                                                                                                                                                                        
MUHAMMAD. IJAZ
Primary Examiner
Art Unit 3631